 1   Bird & Van Dyke, Inc.
     A Professional Law Corporation
 2
     David S. Van Dyke, CABN 154402
 3   Mary Ann F. Bird, CABN 206770
     2111 W. March Lane
 4   Suite B300
     Stockton, CA 95207
 5
     Telephone      209.478.9950
 6   Facsimile      209.478.9954
     Attorneys for Defendant Raymond Cawthorne
 7

 8                                 UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10
     THE UNITED STATES OF AMERICA,                      Case No.: 1:19 CR 00262 DAD BAM
11
                      Plaintiff,
12
     vs.                                                STIPULATION AND ORDER TO
13                                                      CONTINUE JUDGMENT AND
14   RAYMOND CAWTHORNE,                                 SENTENCING HEARING

15                    Defendant.
16

17                                             STIPULATION

18   Plaintiff, United States of America, by and through its counsel of record, and the Defendant, by
19
     and through his counsels of record, hereby stipulate as follows:
20

21         1. On December 2, 2019, Defendant pled guilty to Count 1 of the Information and the
22
              matter was referred to the Probation Office for preparation of a presentence investigation
23
              report. The matter is presently set for judgment and sentencing on March 2, 2020.
24

25
           2. Defense notified the Government of her conflicting trial schedule and of the need for
26
              additional time to gather, analyze and present information relevant to the Court’s
27

28
              consideration of the 18 U.S.C 3553(a) factors before the imposition of sentence. Having
 1         considered defense counsel’s request, the Government has no opposition to the requested
 2
           date. Similarly, Probation Officer Megan Pascual of US Probation also has no opposition
 3
           to this request.
 4

 5

 6      3. Therefore, by this stipulation, defense respectfully requests that this Court continue the

 7         judgment and sentencing hearing until April 13, 2020 at 10:00 AM.
 8

 9
        4. Defense also kindly requests that all dates pertinent to the preparation of the Presentence
10
           Investigation Report be adjusted accordingly to reflect the new sentencing date of April
11

12         13, 2020.

13

14
        5. Because the Defendant has pled guilty, the provisions of the Speedy Trial Act do not
15
           apply to this request.
16

17
     IT IS SO STIPULATED.                         Respectfully submitted,
18
     Dated: December 30, 2019                     McGregor W. Scott
19                                                United States Attorney
20
                                                  ___/s/ Joseph Barton_____________
21                                                JOSEPH BARTON
                                                  Assistant United States Attorney
22

23
     Dated: December 30, 2019                     ___/s/ Mary Ann F. Bird_____________
24                                                MARY ANN F. BIRD
                                                  Attorney for Raymond Cawthorne
25

26

27

28
 1                                              ORDERS
 2
            The Court hereby continues the judgment and sentencing hearing to April 13, 2020 at
 3
     10:00 AM. All dates previously set for the preparation of the Presentence Investigation Report
 4
     and for the filing of documents with the Court are reset consistent with judgment and hearing
 5

 6   date of April 13, 2020.

 7

 8
     IT IS SO ORDERED.
 9
        Dated:     January 2, 2020
10                                                    UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
